Citation Nr: 1201748	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-39 198	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for hay fever.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for a psychiatric disorder, to include as due to a service-connected disorder, has been raised by the record, but has not been adjudicated by the RO.  Additionally, the evidence of record has raised the issue of entitlement to service connection for a headache disorder, secondary to the Veteran's service-connected hay fever, but this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's bronchial asthma shows forced expiratory volume in 1 second (FEV-1) of 52 percent predicted, but does not reflect FEV-1 less than 40 percent predicted, forced expiratory volume in 1 second/forced vital capacity (FEV-1/FVC) ratio of less than 40 percent, more than one attack per week with episodes of respiratory failure, or use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  

2.  The Veteran's hay fever is manifested by episodic symptoms of hay fever, including complaints of congestion, sinus problems, red eyes and watery eyes, eye infections and irritations, and coughing.  The medical evidence does not show that the Veteran's hay fever results in complete nasal passage obstruction of one side or 50 percent nasal passage obstruction on both sides.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 60 percent, but no more, for the Veteran's bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).

2.  The criteria for a compensable evaluation for hay fever have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6599-6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to an October 2011 readjudication of the Veteran's claims, letters dated in July 2006, June 2007, and May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with several VA examinations with regard to his claims, to include most recent VA examinations in November 2010.  The Veteran has not indicated that he found the November 2010 VA examinations to be inadequate.  The Board finds that the November 2010 VA examinations provided in this case were adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's bronchial asthma and hay fever during the time period on appeal, and to issue a fully informed decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claims for entitlement to an increased rating for bronchial asthma and entitlement to a compensable evaluation for hay fever, the present level of disabilities is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a February 1968 rating decision, the RO granted service connection for bronchial asthma and hay fever, and assigned a 10 percent evaluation, effective April 19, 1967.  The Veteran filed a notice of disagreement, but did not perfect his appeal thereof.  In February 1972, April 1973, and December 1977, the RO issued rating decisions denying the Veteran's claims for entitlement to an increased rating for his bronchial asthma.  The Veteran appealed the RO's December 1977 denial, and in a March 1979 decision, the Board awarded a 30 percent evaluation for the Veteran's bronchial asthma and hay fever.  By a March 1979 rating decision, the RO effectuated the Board's March 1979 decision and assigned a 30 percent evaluation for the Veteran's bronchial asthma and hay fever, effective May 26, 1977.  In October 2005, the RO issued a decision which determined that the Veteran's bronchial asthma and hay fever should be separately evaluated.  Thus, a 30 percent evaluation was assigned for the Veteran's bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, effective September 30, 2005, and a noncompensable evaluation was assigned for the Veteran's hay fever under 38 C.F.R. § 4.97, Diagnostic Code 6599-6522, effective September 30, 2005.  In June 2006, the Veteran filed the current claims seeking increased evaluations for his service-connected bronchial asthma and hay fever.  The RO denied his claims in August 2007, and in December 2007, he perfected his appeal.

I.  Bronchial Asthma

The Veteran's bronchial asthma is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602.  Diagnostic Code 6602 provides that a 30 percent evaluation is for application when forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent, at least three per year courses of oral or parenteral systemic corticosteroids.  Id.  A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  Id.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2011).

VA treatment records from June 2005 through June 2006 reveal diagnoses of and treatment for asthma.  In September 2005, the Veteran denied cough and reported that he could walk on flat ground without shortness of breath.  He also denied hemoptysis.  On physical examination, breathing was unlabored and there were no intercostals retractions or use of accessory muscles.  The chest was tympanic to percussion and there were no tactile fremitus, no masses, and no tenderness.  Breath sounds were clear, bilaterally.  The diagnosis was asthma, and the VA physician noted that the Veteran took Flovent 220, Flunisolide nasal spray, and Albuterol.  Another September 2005 treatment record reflects that the Veteran's exacerbations of asthma resulted in worsening dypsnea, especially during the summertime when the weather was warm and humid.  He noted that his symptoms improved when he entered a room with air conditioning.  He indicated that his symptoms were remarkably better during the cold weather.  He reported daily wheezing, which was improved with Albuterol.  The Veteran reported chronic orthopnea.  The Veteran stated that his symptoms slightly worsened while at work and that he was able to climb 20 steps at that time.  He indicated that he took Flovent and Albuterol daily.  He indicated that the chemicals that he worked with in his job seemed to trigger his asthma.  On examination, the Veteran denied cough and could walk briskly on flat ground without shortness of breath.  The Veteran's lungs were clear to auscultation, bilaterally, with good airway entry and no wheezing.  The diagnosis was moderate, intermittent asthma, with a strong seasonal variation.  

In September 2005, the Veteran underwent a pulmonary function test.  The test showed FVC of 72 percent predicted, FEV-1 of 78 percent predicted, and FEV-1/FVC of 108 percent predicted.  A post-bronchodilator test revealed FVC of 69 percent predicted, FEV-1 of 77 percent predicted, and FEV-1/FVC of 111 percent predicted.  The diagnosis was mild restrictive defect without response to a bronchodilator.  In October 2005, the Veteran complained of difficulty breathing with a continuous spasmodic kind of cough.  Physical examination revealed mild respiratory distress.  Respiratory rate was 22.  The chest had scattered minimal wheezes and on the left side, fine crackles.  Chest x-ray did not show any acute infiltrate.  The diagnosis was chronic obstructive pulmonary disease exacerbation.  The Veteran was given a dose of Tequin and breathing treatment with significant improvement.  He refused a steroid injection.  He was discharged on Azithromycin for five days, and Guaifenesin and Dextromethorphan for cough suppression.

In December 2005, the Veteran underwent another pulmonary function test.  The test showed FVC of 77 percent predicted, FEV-1 of 80 percent predicted, and FEV-1/FVC of 105 percent predicted.  The assessment was mild obstructive defect with reduced FVC due to air-trapping and mild reduction in diffusion capacity of carbon monoxide.  A February 2006 treatment record reflects that the Veteran had "[n]o asthma exacerbations in the past year."  The Veteran reported good quality of sleep without snoring, apneic episodes, or daytime hypersomnolence.  There was mild dypsnea on exertion at a moderate level of activity, which was stable over the prior few years.  There were no nocturnal symptoms.  On physical examination, the Veteran's lungs were clear to auscultation, bilaterally, with good airway entry and no wheezing.  The diagnosis was moderate, intermittent asthma, with a strong seasonal variation.

In August 2006, the Veteran underwent a VA respiratory examination.  He denied a history of trauma to the respiratory system, respiratory system neoplasm, pneumothorax, empyema, hemoptysis, anorexia, chest pain, respiratory failure, and periods of incapacitation.  He noted a history of asthma with acute attacks occurring one or two times per year.  He also indicated that he had clinical visits for exacerbations one or two times per year.  He reported a history of cough which was constant or near constant and productive.  He noted that the sputum was occasionally clear, frequently purulent, but never blood-tinged or bloody.  He also indicated a history of wheezing, which occurred once or several times per day.  In addition, the Veteran reported a history of dyspnea, which occurred occasionally while at rest, on mild exertion, on moderate exertion, and on severe exertion.  He also noted an occasional history of swelling in the abdomen and the legs.  The Veteran indicated that he had an occasional history of fever.  Physical examination revealed normal heart sounds.  There was no venous congestion or edema and there were no abnormal respiratory findings.  Diaphragm excursion and chest expansion were normal.  There was no chest wall scarring or deformity of the chest wall.  There were no conditions that could be associated with pulmonary restrictive disease.  The condition between asthma attacks was normal and there were no signs of significant weight loss or malnutrition.  There was no wheezing noted on examination.  A chest x-ray showed normal heart and lungs.  Pulmonary function tests were performed, which showed FVC of 61 percent predicted, FEV-1 of 64 percent predicted, and FEV-1/FVC of 107 percent predicted.  Post-bronchodilator testing revealed FVC of 63 percent predicted, FEV-1 of 68 percent predicted, and FEV-1/FVC of 109 percent predicted.  The examination report noted that the spirometry was suggestive of a pseudo-restrictive pattern, but the flow volume curve suggested an airflow limitation.  The diagnosis was mild, intermittent asthma.  The VA examiner reported that the Veteran's service-connected asthma had no significant effects on general occupation and no effects on usual daily activities.  There was no evidence of cor pulmonale, no evidence of pulmonary hypertension, and no evidence of right ventricular hypertrophy (RVH).

VA treatment records from August 2006 through June 2007 reveal continued complaints of and treatment for asthma.  In October 2006, the Veteran noted his belief that his functional capacity had decreased since his last visit.  He stated that he was using Foradil and Albuterol several times a day.  He denied any asthma exacerbations in the prior year.  He reported a good quality of sleep without snoring, apneic episodes, or daytime hypersomnolence.  Physical examination revealed the lungs were clear to auscultation, bilaterally, with good airway entry and no wheezing.  The diagnosis was moderate, intermittent asthma, with a strong seasonal variation.  The Veteran was instructed to continue Foradil with Albuterol, and to start Mometasone and to continue Montelukast.  A November 2006 treatment record reveals that the Veteran was administered a new medication regimen for his asthma, including Advair and Spiriva.  Mometasone and Foradil were discontinued.  The Veteran reported that cold weather, as well as humid weather, worsened his asthma symptoms.  

A December 2006 chest computerized tomography scan showed no interstitial lung disease, no air space disease, no mediastinal adenopathy, normal attenuation of both lungs without evidence of Mosaic attenuation, two low densities too small to characterize in the subcentimeter right lower pole renal lesions, diverticulosis coli without evidence "of acute" (sic), and no specific abnormality in the right subcostal region.  

A June 2007 treatment record reflects that the Veteran had a marked improvement in his symptoms with Advair and Spiriva.  He indicated that he only used Albuterol once every two days.  He denied asthma exacerbations in the prior year.  Physical examination showed the lungs were clear to auscultation, bilaterally, with good airway entry and no wheezing.  The diagnosis was moderate, intermittent asthma, with a strong seasonal variation.

In August 2007, the Veteran underwent a VA respiratory examination.  The Veteran reported that he coughed up a tablespoon per day of yellow sputum, but no blood.  He denied anorexia but reported dyspnea which was worse on exertion.  He noted that he had an asthmatic attack three times per week, which was relieved with Advair inhaler.  He indicated that he was in good physical condition, but somewhat short of breath at times.  He reported asthma medication including Flunisolide, Guaifenesin, Montelukast, Fluticasone/Salmeterol, and Tiotropium.  The Veteran denied the use of oxygen and stated that he lost four to five days from work in the prior year due to his asthma.  He noted that he was not working at that time due to a back accident caused by sneezing, but that he was doing industrial maintenance work.  Physical examination revealed the lungs were clear.  A chest x-ray was performed, which was normal.  The diagnosis was chronic asthma, no disease found at the present time.

A June 2007 VA treatment record notes a diagnosis of moderate, intermittent asthma, with a strong seasonal variation.  The Veteran was directed to continue taking Advair and Spiriva from which he had marked symptomatic improvement.

In a June 2008 statement, two of the Veteran's co-workers reported that the Veteran's asthma was getting worse and causing more of a daily struggle in performing his duties.  In a June 2008 statement, the Veteran's wife reported that the Veteran's asthma prevented him from running and playing with neighborhood children and limited his ability to perform outside activities and work.  She also noted that the Veteran had lack of sleep due to breathing difficulties.  She reported that she kept a separate bedroom due to his wheezing, coughing, sneezing, panic attacks, jerking, kicking, and flinging arms.  

In a July 2008 statement, N.B., R.N. reported that the Veteran, her brother-in-law, was "having many more episodes of asthma and allergies.  In fact he is now battling these problems year around, and each seem to be getting worse."  In a July 2008 statement, the Veteran's sister stated that the Veteran's asthma was getting progressively worse and that he took medications and wore a paper mask outside to protect his lungs.

During an October 2008 hearing before the RO, the Veteran testified that he went to the doctor every six months or as necessary for his asthma, but noted that he used medication daily.  He reported that he took Advair and Albuterol for his asthma, and that he used both daily.  He noted that Advair was a corticosteroid.  He testified that his asthma caused problems breathing, shortness of breath, tightness in the chest, gasping, and rapid short breathing.  He noted that he could not work outside due to his asthma.  The Veteran's wife indicated that the Veteran could no longer help her with work in the yard and that he had difficulty sleeping because of trouble breathing.  She reported that the Veteran had to wear a mask when traveling in the car when smoke was in the air.  She also stated that she could no longer sleep in the same bed as the Veteran because he jumped, kicked, and threw his arms in his sleep, and that he once broke her nose while doing that.

In August 2009, the Veteran underwent another VA examination.  The Veteran reported that he worked in industrial maintenance and that he missed five to seven days from work in the prior year due to asthma problems.  The Veteran stated that he had three to four asthma attacks per week.  Physical examination revealed the lungs were clear, with no rales.  There was no wheezing of the lungs.  Respirations were 12.  The Veteran noted that his last asthma attack was three days before, and that it lasted one hour.  He reported that he took his inhaler when he had an attack, and that after he took his inhaler, the attack stopped quickly.  The Veteran reported that his asthma medications included Tiotroprium, Fluticasone/Salmeterol, Montelukast, and Albuterol.  The diagnosis was bronchial asthma, with no signs or symptoms of asthma at the present time.

During a July 2010 hearing before the Board, the Veteran testified that he took Advair for his asthma as well as Albuterol, Singulair, Zyrtec, and over-the-counter Sudafed.  He noted that his dosage for Advair had increased over the years and that he was then using the highest dosage of Advair that was made.  The Veteran reported that he could not walk far while walking outside in the heat and humidity, but that he had an easier time walking in the air conditioning.  He noted that he could not perform yard work, and that his wife had to pick up the slack.  He stated that he worked in industrial maintenance before he stopped working, and that his working environment worsened his symptoms.  The Veteran indicated that during his last VA examination while the pulmonary function test was being set up, he experienced a feeling like his head was going to explode because he had fluid behind his eardrums, and that he was brought to the emergency room.  He noted that the examination was never redone.  The Veteran testified that his asthma symptoms were shortness of breath, wheezing, and tightness in the bronchial area.  He noted that he wore masks when outside.

In November 2010, the Veteran underwent another VA respiratory examination.  The Veteran denied going to the hospital for asthma, but reported that he went to the emergency room in August 2009 for ear pressure related to a pulmonary function test.  He indicated that he saw his provider at least twice per year for inhaler medication renewals.  The Veteran reported that he was taking Albuterol, Monetelukast, and Fluticas/Salmeterol for his asthma.  The VA examiner listed the type of medication taken by the Veteran as inhaled steroids and vasodilators.  The Veteran denied a history of hospitalization or surgery, respiratory disease trauma, hypertension, dizziness, syncope, angina, or fatigue.  He noted that he had dyspnea on moderate exertion.  There was no history of non-productive cough, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, bronchiectasis, gun shot wound with retained missile in lung, pulmonary embolism, or pleurisy with empyema.  He endorsed productive cough, wheezing, dyspnea, and asthma.  He noted that his wheezing occurred every day.  He stated that he had clinical visits for exacerbations of asthma twice a year, and noted that he had acute attacks of asthma four or five times per year.  He denied a history of orthopnea, and paroxysmal nocturnal dyspnea.  There was an occasional history of swelling in the legs.

Physical examination revealed no evidence of abnormal breath sounds.  An August 2009 chest x-ray revealed no active pulmonary disease.  Pulmonary function tests were performed, which revealed FVC of 55 percent predicted, FEV-1 of 60 percent predicted, and FEV-1/FVC of 82 percent actual.  Post-bronchodilator testing showed FVC of 47 percent predicted, FEV-1 of 52 percent predicted, and FEV-1/FVC of 83 percent actual.  The interpretation was that the spirometry showed a normal FEV-1/FVC ratio, but a decreased FVC and FEV-1.  The report reflects that the results may be due to restrictive ventilator defect versus air trapping versus suboptimal effort.  There was no bronchodilator response.  The diagnosis was mild, intermittent asthma, which was well-controlled.

After a thorough review of the evidence of record, the Board concludes that an increased rating of 60 percent, but no more, for the Veteran's service-connected bronchial asthma is warranted.  The Veteran's most recent pulmonary function tests, performed during his November 2010 VA examination, reflect FVC of 55 percent predicted, FEV-1 of 60 percent predicted, and FEV-1/FVC of 82 percent actual on standard testing.  Post-bronchodilator testing showed FVC of 47 percent predicted, FEV-1 of 52 percent predicted, and FEV-1/FVC of 83 percent actual.  As the pulmonary function tests showed FEV-1 of 52 percent predicted on post-bronchodilator testing, there is evidence of FEV-1 of 40 to 55 percent predicted, as required for a 60 percent evaluation under the pertinent rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 6602.  Accordingly, an increased evaluation of 60 percent is warranted for the Veteran's service-connected asthma.  However, an evaluation in excess of 60 percent is not warranted, as the evidence does not show FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; that the Veteran requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  Although the evidence reflects that the Veteran takes corticosteroids in the form of Advair on a daily basis, and that his dose is the highest dose available, Advair is an inhaled corticosteroid, and not an oral or parenteral corticosteroid.  Thus, the Veteran's daily use of Advair does not establish daily use of oral or parenteral systemic high dose corticosteroids.  In addition, while the Veteran was prescribed Mometasone, an oral corticosteroid, in 2006, he took that medication for one month before being transitioned to Advair and Spiriva.  Therefore, the evidence does not establish the daily use of oral or parenteral systemic high dose corticosteroids.  There is no evidence of immune-suppressive medication, respiratory failure, FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent.  Accordingly, an evaluation in excess of 60 percent is not warranted for the Veteran's service-connected bronchial asthma.  Id.

II.  Hay Fever

The Veteran's hay fever is evaluated under Diagnostic Code 6599-6522.  The hyphenated code is intended to show that the Veteran's hay fever is rated analogously to allergic or vasomotor rhinitis under Diagnostic Code 6522.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is rated 10 percent when there are no polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  When the requirements for a compensable rating of this diagnostic code are not met, a noncompensable rating is assigned.  38 C.F.R. § 4.31 (2011).

VA treatment records from June 2005 through June 2006 show complaints of and treatment for hay fever.  A September 2005 VA treatment record reveals that the Veteran was treated for allergic rhinitis with Zyrtec.  Examination of the eyes was normal.  Examination of the nose showed no epistaxis.  The nasal skin, mucosa, and turbinates were without lesions or edema and the septum was not deviated.  The lips and gums were without lesions and the oral mucosa, tongue, posterior pharynx, and tonsils were without lesions and exudates.  The ears were normal with clear canals, intact tympanic membranes, no purulence, fluid levels retraction, or bulging.  The diagnosis was allergic rhinitis.  A September 2005 treatment record reflects that the Veteran had nasal congestion with postnasal drip and that he was on nasal steroids, with improvement.  The Veteran noted a history of multiple allergies, including trees, grass, pollen, and various food.  Physical examination revealed no signs of trauma, no focal deficit, but mild nasal mucosa erythema.  The diagnosis was chronic sinusitis.  

In December 2005, the Veteran complained of recurrent nasal drainage of yellowish material.  He also noted temporal headache and fullness in the ears without hearing loss.  Physical examination of the ears was normal.  The nose showed an irregular septum with mild obstruction.  The mouth was normal in function and anatomy without lesions.  The left maxilla was dull more than the right.  There was a decreased excursion to the left in the temporomandibular joint.  The diagnoses were probable environmental drying with secondary sinusitis and temporomandibular joint syndrome.  

A February 2006 record reflects that the Veteran reported nasal congestion with postnasal drip, and noted that he was on nasal steroid treatment with some improvement.  He reported multiple allergies, including allergies to trees, grass, pollen, and various foods.  He stated that he received allergy injections for the prior 20 years, but that he stopped in 1991 because he felt that they were not helpful.  He denied fever, chills, and chest pain.  Physical examination showed no focal deficits but mild nasal mucosa erythema.  The diagnosis was chronic sinusitis.  In June 2006, the Veteran complained of a four-day history of pressure over the right side of his face, congestion, nasal drainage, postnasal drip, shortness of breath, and yellowish drainage.  On examination, the sinuses were tender over the right maxillary sinuses.  Examination of the nostrils showed a narrow right nostril with no polyps.  The oropharynx was okay.  The diagnosis was sinusitis.

In August 2006, the Veteran underwent a VA examination for his hay fever.  He reported that treatment for hay fever included saline nasal spray and Zyrtec.  He denied hospitalization or surgery; trauma to the nose, sinus, larynx, or pharynx; history of neoplasm; and osteomyelitis.  He noted nasal allergies which were perennial.  He also reported sinusitis affecting the frontal and maxillary sinuses.  He denied incapacitating episodes related to the sinusitis, but reported 12 non-incapacitating episodes a year causing headache and sinus pain lasting seven to 14 days.  The Veteran noted rhinitis symptoms including nasal congestion and sinus symptoms including purulent nasal discharge.  He reported constant difficulty breathing through his nose.  On physical examination, there was no evidence of sinus disease.  There was no soft palate abnormality and no speech impairment.  Examination of the nose showed no nasal obstruction, no nasal polyps, no septal deviation, no deviation due to trauma, no permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss, no scarring, no deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  There was no history of laryngectomy and the appearance of the larynx was normal.  There were no residuals of an injury to the pharynx, including the nasopharynx.  The diagnosis was allergic rhinitis, and hay fever was noted as a problem associated with the diagnosis.  There were no significant effects found on usual occupation and there were no effects on daily activities.

A September 2006 VA treatment record reflects that the Veteran complained of sinus headaches, with photophobia and a strange smell.  He noted that his headaches were moderate to severe and lasted up to three days.  They occurred mostly in the periorbital and temporal area.  An October 2006 treatment record reflects that the Veteran reported significant postnasal drip and nasal congestion.  He also reported a history of multiple allergies, including trees, grass, pollen, and various foods.  Physical examination revealed no trauma to the head, no focal deficits, and mild nasal mucosa erythema.  The diagnosis was chronic sinusitis.  A November 2006 treatment record notes the Veteran's complaints of headaches once per week which started as sinus pressure below the eyes and in the forehead region.  The headaches localized in the right temporal region where there was a sharp quality, and they stayed there and reached a pain level of nine.  The headaches usually lasted three days.  The Veteran noted that he took Tylenol for his headaches.  He also reported a strange smell of a foul odor with nasal congestion associated with the headaches.  A December 2006 VA treatment record notes that the Veteran had recurrent purulent appearing nasal secretions.  A computed tomography scan of the head in October 2006 showed that there was no obstructive pathology of the sinuses.  Physical examination of the ears showed normal anatomy without active disease.  The right maxilla was opaque.  The diagnosis was maxillary sinusitis.  A June 2007 VA treatment record notes the Veteran's complaints of chronic sinusitis.  Physical examination revealed no focal deficits.  The diagnosis was chronic sinusitis.

In a June 2008 statement, the Veteran's co-workers reported that the Veteran's allergy-related medical conditions were getting worse and causing more of a daily struggle in performing his duties.  In a June 2008 statement, the Veteran's wife stated that the Veteran could not do yard work or garden because such activities worsened his allergies.  

In a July 2008 statement, N.B., R.N., the Veteran's sister-in-law, reported that the Veteran was having many more episodes of asthma and allergies, that he was battling his symptoms year-round, and that they were getting worse.  In a July 2008 statement, the Veteran's sister noted that the Veteran's allergies were getting progressively worse and that he wore paper masks while outside.

During an October 2008 hearing before the RO, the Veteran testified that he took Flunisolide and Singulair for his hay fever.  He indicated that he did not know of ever having been diagnosed with nasal polyps.  He reported that his nasal passages were obstructed on both sides all the time, and that he was a mouth breather.  He reported that he had environmental allergies.  The Veteran's wife testified that the Veteran could not help her with yard work or gardening due to his allergies.  She also noted that he did not sleep well because he had difficulty breathing and that he had to wear a mask when there was smoke in the air.  She reported that she was not able to sleep in the same bed with her husband because he jumped and kicked and threw his arms in his sleep.  She noted that, on one occasion, he broke her nose while thrashing in his sleep.

In August 2009, the Veteran underwent another VA examination.  The Veteran complained of migraine headaches once per week in the right side of his head which last for three days.  The Veteran reported interference with breathing through his nose.  He had no purulent discharge and no speech impairment.  He reported incapacitating episodes of five to seven days in the prior year.  He denied discharge and crusting and had no neoplasm.  Physical examination revealed the Veteran's nose to be wide open as far as the nares were concerned.  There was no drainage, no purulent material, no crusting, and no redness inside of the nose.  There was no tenderness over the sinuses or the nose.  The neck was normal with no bruits.  The heart was normal and the lungs were clear.  There were no rales.  There was no wheezing of the lungs.  There was no indication of any acute infection.  The Veteran noted that he used a nasal spray, Flunisolide, as needed for his allergies.  He also indicated that he took Montelukast at bedtime for asthma and allergies.  Sinus x-rays were performed, which were normal, with no indication of any chronic sinus problems.  The diagnosis was allergic rhinitis, with no disease found.

An August 2009 emergency room record reflects that while undergoing a routine pulmonary function test, the Veteran developed bilateral ear pressure and asked for the test to be stopped.  He was brought to the emergency room for evaluation but denied any symptoms at that time.  The Veteran reported a history of chronic migraines for the prior four to five years.  He stated that they were primarily right-sided headache that lasts for three days.  He indicated that the migraine pain was 10/10, with associated photophobia and phonophobia, along with blurred vision.  Physical examination revealed the head and the eyes were normal.  The right and left ear showed serous effusion.  Examination of the nose revealed abnormal edematous and erythematous turbinates.  There was no erythema of the oropharynx.  The diagnoses were bilateral serous effusion, presumably secondary to chronic Eustachian tube dysfunction, and seasonal allergies and chronic migraines without aura.

During a July 2010 hearing before the Board, the Veteran testified that his hay fever caused fluid behind his eardrums, nose congestion, sinus problems, red eyes, eye infections and irritations, watery eyes, coughing, and extreme headaches which last for three days at a time.  He noted that his allergies preclude him from doing yard work.  He also reported that his nasal passages were "a hundred percent" obstructed and that he was constantly medicated every day.  He stated that he had sinus infections "pretty much in varying degrees all the time" explaining that they were "[m]aybe not so much the actual infections, but the sinusitis."

In November 2010, the Veteran underwent another VA examination.  The Veteran reported that he was allergic to pollen, different foods, grass, trees, plants, and flowers.  He noted that he underwent allergy shots for 20 years, but that he stopped them because they did not help.  The Veteran reported that he was taking Zyrtec every day, Montelukast every night, and using over-the-counter eye drops.  The Veteran reported a history of perennial nasal allergy, but denied a history of hospitalization or surgery, trauma, neoplasm, osteomyelitis, and sinusitis.  He noted symptoms including nasal congestion, excess nasal mucous, watery eyes, sneezing, and headaches which occurred about 25 days out of 30.  He also indicated that he had frequent difficulty breathing but denied speech impairment.  On physical examination, there was no evidence of sinus disease, no soft palate abnormality, and no speech impairment.  There was no sign of nasal obstruction; no nasal polyps; no septal deviation; no permanent hypertrophy of turbinates from bacterial rhinitis; no rhinoscleroma; no tissue loss, scarring, or deformity of the nose; and no evidence of Wegener's granulomatosis or granulomatous infection.  The Veteran never had a laryngectomy and the larynx was normal in appearance.  There were no residuals of injury to the pharynx, including nasopharynx.  The VA examiner was able to transluminate the frontal and maxillary sinuses and was unable to reproduce head pain at the frontal and maxillary sinuses during sinus palpation.  Air flowed through each nare.  Otoscope lens fogged up significantly from exhaled air from the nose.  There was no obstruction to either nasal passage.  There was mild erythema to each nare mucosa.  There was no deviation and there were polyps seen.  There was no fluid on either tympanic membrane.  Speech was easily understood with no impediments noted.  An x-ray of the sinuses was normal and showed that the sinuses were clear.  The diagnosis was allergic rhinitis, unremarkable examination.  The VA examiner noted that the Veteran had hay fever associated with his diagnosis and that there were no effects of that problem on usual daily activities.  The VA examiner reported that hay fever is rhinitis, and that the Veteran's version of rhinitis was allergic and not vasomotor.  

After thorough consideration of the evidence of record, the Board concludes that the Veteran is not entitled to a compensable evaluation for his hay fever under the pertinent diagnostic code.  While the medical evidence shows episodic symptoms of hay fever, including complaints of congestion, sinus problems, red eyes and watery eyes, eye infections and irritations, and coughing, there is no objective evidence that the Veteran's service-connected hay fever has resulted in greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side at any time during the appeal period.  The Board acknowledges the Veteran's testimony during his July 2010 hearing before the Board that his nasal passages were "a hundred percent" obstructed, but the objective medical evidence of record reflects that the Veteran's nasal passages were always clear, with no signs of obstruction or polyps.  While the Veteran is competent to report symptoms, including congestion, he is not competent to report that his symptoms caused obstruction of the nasal passages or polyps, which are findings based on examination and requires specialized medical training and expertise.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, although the Veteran testified that his nasal passages were completely obstructed, the Board does not find his testimony to be competent as to that fact, and accords more weight to the objective medical examinations of record which regularly found the Veteran's nasal passages to be clear and without sign of nasal obstruction or polyps.  As allergic rhinitis without polyps, with greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side has not been shown by the medical evidence of record, a compensable evaluation for hay fever is not warranted under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board has also considered whether the Veteran is entitled to a compensable evaluation for hay fever under other diagnostic codes pertaining to the nose and throat.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  While the medical evidence of record shows diagnoses of sinusitis, it does not reflect sinusitis detected by x-ray.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2011).  Similarly, the evidence does not show deviation of the septum, loss of part of the nose or scars, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  Accordingly, compensable evaluations are not warranted under those diagnostic codes.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 656, 6518, 6519, 6520, 6521, 6523, 6524 (2011).


III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's bronchial asthma and hay fever are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  The criteria by which the Veteran's bronchial asthma and hay fever are evaluated specifically contemplate the level of impairment caused by each disability.  As demonstrated by the evidence of record, the Veteran's bronchial asthma is manifested by FEV-1 of 52 percent predicted, but is not manifested by FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's bronchial asthma is not inadequate.  An evaluation greater than 60 percent is provided for certain manifestations of bronchial asthma, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  

The Veteran's hay fever is manifested by episodic symptoms of hay fever, including complaints of congestion, sinus problems, red eyes and watery eyes, eye infections and irritations, and coughing.  The evidence does not show that the Veteran's hay fever results in complete nasal passage obstruction of one side or 50 percent nasal passage obstruction on both sides.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's hay fever is not inadequate.  A compensable evaluation for hay fever is provided for certain manifestations of hay fever, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 60 percent for the Veteran's service-connected bronchial asthma, or a compensable rating for the Veteran's hay fever at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bronchial asthma and hay fever, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's bronchial asthma or hay fever have varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) may be part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) by an August 2007 rating decision.  Although the Veteran appealed the RO's denial of entitlement to TDIU, in January 2009, the Veteran withdrew his appeal of that issue, as discussed in the Board's September 2010 decision.  Accordingly, the issue of entitlement TDIU is not for consideration in the present discussion.  Id. 


ORDER

An increased evaluation of 60 percent, but no more, for the Veteran's bronchial asthma is warranted, subject to the laws and regulations governing the payment of monetary benefits. 

A compensable evaluation for hay fever is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


